Per curiam.
The question of controlling importance in this case is whether the general- statutes of this State having relation to the subject of the assessment for taxation of properties used exclusively in railway operation, and including the provisions of section 1305 of the Code, as amended, are applicable to and govern in the ease of the defendant, a special charter city, in respect of assessments for purely municipal purposes. The contention of the plaintiff is that the general statute applies to all taxing districts of the State, including special charter cities, and for all purposes; accordingly, that in each of such districts the assessment as made by the executive council of the State must be accepted, and taxes must be levied o’n the basis of taxable value — that is, one-fourth of the actual value, as provided for in said section 1305 — and in conformity with the assessment and certificatio'n as made by said council. The con*678tention of tbe defendant, on the other band, is that under the provisions of its special charter and the law of the ■State having direct relation to special charter cities it has full right and plenary power to make by its own officers independent assessments of railway properties for purely municipal purposes, and upon such basis as to valuations, common to all classes of property, as it may by ordinance elect; accordingly, that the railway assessment statute and section 1305 are without effect as related to-such municipal assessments.
The members of the court are equally divided in opinion respecting the question thus presented, and it follows that by operation of law the judgment of the trial court must be and it is affirmed.